DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Application filed February 17, 2020.  Claims 21-40 are pending in this case.  Claims 1-20 were canceled via preliminary amendment.
Priority
This application is a continuation of U.S. Application No. 13/467,168, filed May 9, 2012, which application claims priority from U.S. Provisional Application No. 61/484,027, filed May 9, 2011, and titled "Facilitating End-to-End Encryption for E-Commerce."
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 12, 2020 (two (2) such statements) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 35-40 are directed to a system comprising a processor and a memory, claims 28-34 are directed to a method, and claims 21-27 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention.
The claims recite generating a voucher after the processing of transaction information. Specifically, the claims recite steps of “receiving... a request”, “transmitting... data...”, “receiving... a transaction package”, “determining . . . a routing location", "routing... the transaction package", “"receiving an indicator", "generating... an electronic voucher", etc. that is, the claims are directed toward the processing of sales information through a clearinghouse with the use of encryption/decryption and transforming one form of data to another similar in scope to the abstract ideas indicated in Alice, Ameranth, Electric Power Group, and in the guidelines made available to the public in order to generate a voucher based on processing a transaction, and automating the abstract idea on generic computing devices with the use of algorithms,  which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claims involve a series of steps for processing sales information, which is a process that deals with the managing data. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 [January 7, 2019]).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a processor, a memory, and a network interface, merely use a computer as a tool to perform an abstract idea. Specifically, the processor, the memory, and the network interface perform the steps or functions of “receiving... a request”, “transmitting... data...”, “receiving... a transaction package”, “determining . . . a routing location", "routing... the transaction package", “"receiving an indicator", "generating... an electronic voucher". The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).
Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a processor, a memory, and a network interface, to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of processing sales information. As discussed above, taking the claim elements separately, the processor, the memory, and the network interface perform the steps or functions of “receiving... a request”, “transmitting... data...”, “receiving... a transaction package”, “determining . . . a routing location", "routing... the transaction package", “"receiving an indicator", "generating... an electronic voucher". These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of processing sales information. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 22-28, 30-34, and 36-40 further describe the abstract idea of processing sales information. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tieken (US 2011/0161233 A1) in view of Volnak (US 2010 /0262508 A1), Fontijn (US 2006/0047603 A1), Vasil (US 7,107,242 B1), and Scheirer, (US 2001/0056398).
Regarding claims 21, 28, and 35 -
Tieken teaches receiving, at a transaction intermediary and from a client device associated with a user, a request for initiating a proposed transaction associated with a merchant, wherein the transaction intermediary comprises an intermediary device for network communication between the client device and a transaction processor over a communication network. (par 7, “For example, a customer may initiate a transaction through providing transaction card number, such as a credit card number. This may be done in numerous ways including via a swipe of the card, a contactless reading of the card, or a card not present (CNP) data entry, merely by way of example. A merchant or service provider may capture and encrypt the card data,”)
receiving, at the transaction intermediary from the client device, a transaction package related to the proposed transaction between the user and the merchant, wherein the transaction package comprises the transaction information; (Par 55, 57, “In some embodiments, the identifier may be captured using a magnetic strip reader (MSR). Along with the identifier of the financial account, such as primary account number, other information may be captured. Such information may include, but is not limited, track data from a magnetic strip, expiration dates for transaction instruments, and/or transaction accounts... the identifier of the financial account may be transmitted to a payment processor system. In some embodiments, the identifier may be transmitted over a network.” Various transaction information is received from the client.)
routing at least the encrypted data portion of the transaction information from the transaction intermediary to the routing location associated with the transaction processor; (Par 58, “A payment processor may also transmit the identifier to an appropriate financial institution or issuer system associated with the identifier to seek authorization of a transaction, as seen in block 335. Payment processor system may also receive an authorization (or denial of authorization) from the financial institution system as seen in block 340.” The transaction information is sent to a financial institution to be authorized. The payment information would include a BIN number which would designate a bank or some form of designation in order for the payment processor to know which financial institution to send the payment information to.)
receiving, at the transaction intermediary from the transaction processor, a transaction validity indicator representing whether the transaction processor determined that the transaction information is valid based on the transaction processor processing at least the encrypted data portion of the transaction information; (Par 36, “Such authorizations may be transmitted over network 120-c. Network 120-c may be a private network, such as a private intranet operated by the payment processor or may be a public network, such as the Internet, merely by way of example. Data routed over network 120-c may be encrypted.” All information, i.e. the confirmation of authentication, indications, transaction packages, etc. between systems may be encrypted into a token and successful decryption would indicate validity. ) 
Tieken does not specifically disclose transmitting, from the transaction intermediary to the client device, data corresponding to a form.
Volnak, in analogous art, teaches transmitting, from the transaction intermediary to the client device, data corresponding to a form. (Par 44, “seller 701 displays 704 an entry in a published library with a “Buy This" button, and a buyer 702 may click 705 the button to purchase the entry. The seller 701 may display 706 purchase information, including any rental or re-sale terms, with additional forms to complete the transaction. The buyer 702 can agree 707 to the terms and make additional selections prior to completing the transaction.” Selection of the buy option is a request for further information in order to continue with the process of purchasing the content. Forms for the purchase are sent to the client in regards to the transaction and the client fills out the forms and sends their response to the intermediary.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of providing forms to the client in order to receive transaction information as disclosed by Volnak to the teachings of receiving various transaction information and processing it in communication with a financial institution as disclosed by Tieken, in order to allow for all relevant and necessary information to be provided to a financial institution in order to authorize and authenticate a transaction.
Tieken, in combination with Volnak does not teach generating, at the transaction intermediary, an electronic voucher for the proposed transaction in response to receiving the transaction validity indicator.
Tieken does teach generating a response that the processor has processed the transaction package.( Fig4., Par 76, “At block 450, an authorization and a token associated with the customer identifier, and more specifically in some case with a specific financial account identifier, may be transmitted to a recipient system or device,”)
Furthermore, Fontijn, in analogous art, teaches generating, at the transaction intermediary, an electronic voucher for the proposed transaction in response to receiving the transaction validity indicator. (Par 25, “The customer pays for the right to the retail store ... the digital voucher is handed over to the customer. The transaction is thereby completed and the voucher is ready to be used.” A voucher may be purchased through the transaction, where the voucher may be used for future transactions or requests for content.)
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to combine the teachings of generating vouchers as disclosed by Fontijn to the teachings of processing payments through an intermediate system as disclosed by the combination of Tieken and Volnak in order to allow for content to be pre-purchased and accessible at any time the client prefers.
Tieken does not specifically disclose wherein the transaction intermediary is not configured to decrypt the encrypted data portion; 
a form comprising a plurality of fields for inputting transaction information, the plurality of fields comprising at least a first field configured for providing an encrypted data portion of the transaction information and at least a second field configured for providing a non-encrypted data portion of the transaction information. 
However, Vasil, in analogous art, teaches , and wherein the transaction intermediary is not configured to decrypt the encrypted data portion (col/Lines: 2/15-44, 3/20- 4-25, Claims 1, 7)
a form comprising a plurality of fields for inputting transaction information, the plurality of fields comprising at least a first field configured for providing an encrypted data portion of the transaction information and at least a second field configured for providing a non-encrypted data portion of the transaction information. (col/Lines: 2/15-44, 3/20- 4-25, Claims 1, 7," The encryption scheme may use all or part of a credit card account number and/or a PIN Known only to the cardholder and the institution issuing the credit card... said authorized party receives said encrypted time-limited personal identification number and said non-encrypted information and decrypts said encrypted time-limited personal identification number...” various portions of data may be received in a form which encrypts certain aspects of the form (credit card number, pin, time/date stamp, etc.) and leaves other portions of the data unencrypted.)
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to combine the teachings of partial encrypting transaction information as disclosed by Vasil to the teachings sending transaction packages with transaction data and details as disclosed by the combination of Tieken, Volnak, and Fontijn by partially encrypting portions of the package in order to quickly process the transaction while maintaining security of the transaction information. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention that any information could be selectively designated to be encrypted or left unencrypted in the transaction package and that transaction data such as merchant ID’s and merchant bank ID’s can be used to route transactions to the appropriate destination.
Tieken does not specifically disclose determining, by the transaction intermediary, a routing location associated with the transaction processor.
However, Tieken does teach transmitting the identifier to an appropriate financial institution or issuer system associated with the identifier. (Par 58, “A payment processor may also transmit the identifier to an appropriate financial institution or issuer system associated with the identifier to seek authorization of a transaction, as seen in block 335. Payment processor system may also receive an authorization (or denial of authorization) from the financial institution system as seen in block 340.” The transaction information is sent to a financial institution to be authorized. The payment information would include a BIN number which would designate a bank or some form of designation in order for the payment processor to know which financial institution to send the payment information to.)
Scheirer, in analogous art, teaches that routing may be done based at least in part of (i) a detected location of the client device (par 0062, 0126, “The security profile of the user may limit entry and access to the disclosed system based on multiple user provided variables, including name, function, location, unit, time, currency, instrument, and other alternatives.” Various factors are taken into account in regards to routing and processing transactions.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using location of client devices for transactions as disclosed by Scheirer to the teachings of using various payment information to process and rout a transaction as disclosed by the combination of Tieken in view of Volnak, Fontijn, and Vasil, in order to utilize all available data to increase security of the transaction.
Regarding claims 22, 29, and 36 -
Tieken teaches verifying the client device based on (i) the non-encrypted data portion of the transaction information, (ii) a metadata portion of the transaction package or, (iii) a combination of the non-encrypted data portion of the transaction information and the metadata portion of the transaction package, wherein the data corresponding to the form is transmitted in response to verifying the client device. (Par 58, “A payment processor may also transmit the identifier to an appropriate financial institution or issuer system associated with the identifier to seek authorization of a transaction, as seen in block 335. Payment processor system may also receive an authorization (or denial of authorization) from the financial institution system as seen in block 340.” The transaction information is sent to a financial institution to be authorized.)
Regarding claims 23, 30, and 37 -
Fontijn discloses generating the electronic voucher for the proposed transaction in response to receiving the transaction validity indicator comprises:
generating the electronic voucher in response to determining the transaction validity indicator indicates the transaction information is valid; or generating the electronic voucher in response to determining the transaction validity indicator indicates the transaction information is not valid. (Par 25, “The customer pays for the right to the retail store ...the digital voucher is handed over to the customer. The transaction is thereby completed and the voucher is ready to be used.” A voucher may be purchased through the transaction, where the voucher may be used for future transactions or requests for content.)
Regarding claims 24, 31, and 38 -
Fontijn discloses providing the electronic voucher to the user by (i) transmitting, by the transaction intermediary, data embodying the electronic voucher to the client device, (ii) transmitting, by the transaction intermediary, data embodying the electronic voucher to a merchant device associated with the merchant, or (iii) storing, by the transaction intermediary, the electronic voucher associated with a user account accessible to the user. (Par 25, “The customer pays for the right to the retail store ...the digital voucher is handed over to the customer. The transaction is thereby completed and the voucher is ready to be used.”)
Regarding claims 25, 32, and 39 -
Scheirer discloses storing the routing location; and utilizing the stored routing location to route a second transaction package received from the client device. (par 126, “store templates for repeat transactions . . . location and date of trade” )
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using location of client devices for transactions as disclosed by Scheirer to the teachings of using various payment information to process and rout a transaction as disclosed by the combination of Tieken in view of Volnak, Fontijn, Vasil, in order to utilize all available data to increase security of the transaction.
Regarding claims 26 and 33 –
Vasil discloses wherein the non-encrypted data portion comprises a payment method indicator. (Col/Lines: 2/15-44, 3/20- 4-25, Claims 1, 7," The encryption scheme may use all or part of a credit card account number and/or a PIN Known only to the cardholder and the institution issuing the credit card... said authorized party receives said encrypted time-limited personal identification number and said non-encrypted information and decrypts said encrypted time-limited personal identification number...” various portions of data may be received in a form which encrypts certain aspects of the form (credit card number, pin, time/date stamp, etc.) and leaves other portions of the data unencrypted.)
Sheirer discloses wherein the routing location is determined based on at least the payment method indicator. (Par 62,126, “The security profile of the user may limit entry and access to the disclosed system based on multiple user provided variables, including name, function, location, unit, time, currency, instrument, and other alternatives.” Various factors are taken into account in regards to routing and processing transactions.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using location of client devices for transactions as disclosed by Scheirer to the teachings of using various payment information to process and rout a transaction as disclosed by the combination of Tieken in view of Volnak, Fontijn, Vasil, in order to utilize all available data to increase security of the transaction.
Regarding claims 27, 34, and 40 -
Vasil discloses wherein the non-encrypted data portion of the transaction information comprises merchant information from the embedded merchant information fields,. (Col/Lines: 2/15-44, 3/20- 4-25, Claims 1, 7," The encryption scheme may use all or part of a credit card account number and/or a PIN Known only to the cardholder and the institution issuing the credit card... said authorized party receives said encrypted time-limited personal identification number and said non-encrypted information and decrypts said encrypted time-limited personal identification number...” various portions of data may be received in a form which encrypts certain aspects of the form (credit card number, pin, time/date stamp, etc.) and leaves other portions of the data unencrypted.)
Scheirer teaches  the routing location is determined based on at least the merchant information (Par 62,126, “The security profile of the user may limit entry and access to the disclosed system based on multiple user provided variables, including name, function, location, unit, time, currency, instrument, and other alternatives.” Various factors are taken into account in regards to routing and processing transactions.)
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to combine the teachings of partial encrypting transaction information as disclosed by Vasil to the teachings sending transaction packages with transaction data and details as disclosed by the combination of Tieken, Volnak, and Fontijn by partially encrypting portions of the package in order to quickly process the transaction while maintaining security of the transaction information. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention that any information could be selectively designated to be encrypted or left unencrypted in the transaction package and that transaction data such as merchant ID’s and merchant bank ID’s can be used to route transactions to the appropriate destination, as in Scheirer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cristina Owen Sherr/Examiner, Art Unit 3685                                                                                                                                                                                          
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685